Journal Entries (1826-28): Journal4: (1) Rule to plead, answer, or demur *p. 107; (2) continued *p. 116; (3) motion to take bill as confessed and for reference to master *p. 126; (4) bill taken as confessed, referred to master *p. 134; (5) motion for decree of sale *p. 157; (6) decree *p. 160; (7) deputy clerk ordered to perform duties of register *p. 202.
Papers in File: (i) Bill of complaint; (2) precipe for subpoena; (3) writ of subpoena and acceptance of service; (4) affidavit of service of subpoena; (5) motion for rule to plead, answer, or demur; (6) motion for pro confesso and for reference to master; (7) copy of order for pro confesso and for reference; (8) master’s report; (9) motion for decree of sale; (10) draft of decree; (n) draft of order directing deputy clerk to perform duties of register; (12) register’s report of sale; (13) final decree signed by two of the judges; (14) statement of costs; (15) deed of mortgage.
Chancery Case 76 of 1826.